Exhibit 10.20

AMENDMENT to the

EMPLOYMENT AGREEMENT

between

Nivalis Therapeutics, Inc.

and

David M. Rodman, M.D. (“Employee”)

 

WHEREAS, Nivalis Therapeutics, Inc. (the “Company”) and the Employee entered
into an employment agreement (the “Agreement”) effective as of April 18, 2016;

 

WHEREAS, the Company and the Employee desire to amend the Agreement to change
the provision relating to accelerated vesting of stock options in connection
with Termination/Severance;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

 

1.



Section 5(e)(iii) is amended and restated in its entirety to read as follows:

 

(iii)  the Company shall cause any issued but unvested options to vest in full
and to cause any issued but unvested restricted stock units scheduled to vest in
the twelve (12) months following Employee’s Termination Date to immediately
vest; provided, however, that this sentence shall not diminish the 100% vesting
contemplated by 5(g) below in connection with a Change of Control.

 

2.



Except as amended herein, the provisions of the Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed and
Employee has hereunto set his hand as of January 12, 2017.

 

 

 

 

 

 

NIVALIS THERAPEUTICS, INC.

 

 

 

By:

/s/ R. Michael Carruthers

 

Name:

R. Michael Carruthers

 

Title:

Chief Financial Officer

 

Date:

1/12/17

 

 

 

 

 

EMPLOYEE

 

 

 

By:

/s/ David M. Rodman, M.D.

 

 

David M. Rodman, M.D.

 



--------------------------------------------------------------------------------